Citation Nr: 0503560	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for cataract of the left 
eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from March 1950 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  


FINDING OF FACT

On January 10, 2005, prior to the promulgation of a decision 
in the appeal of entitlement to service connection for 
cataract of the left eye, the Board received notification 
from the veteran, through his authorized representative, that 
a withdrawal of that appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, through his representative have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.  The veteran, through his authorized 
representative, has withdrawn his appeal of the issue of 
entitlement to  service connection for cataract of the left 
eye.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration of that issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
entitlement to service connection for cataract of the left 
eye; that issue is dismissed.


ORDER

Entitlement to service connection for cataract of the left 
eye is dismissed.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


